Citation Nr: 1515720	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1971 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim was previous remanded by the Board in September 2011.     

Subsequent to the last Supplemental Statement of the Case issued in November 2012, additional evidence was associated with the Veteran's claims file, without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claim is being remanded, the AOJ will have the opportunity to review these records in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's March 2008 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing and on an accompanying March 2008 statement appeared to request an RO hearing (requesting a hearing "before" the case was sent to BVA).  In April 2008, the Veteran withdrew her request for a hearing and requested that her case be forwarded to the Board.  In a January 2009 statement, the Veteran requested a videoconference hearing.  Clarification regarding the Veteran's desire for a hearing was requested from the Veteran's representative and in an April 2015 statement, the Veteran's representative stated that the Veteran wanted a Board video-conference hearing.  As the requested Board video-conference hearing has not been held, remand is required for such.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the appellant and to her representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




